Court of Appeals
                       Sixth Appellate District of Texas
                                       
                                       
                               AMENDED JUDGMENT
                                       
                                       
                                       
Michael Mandel Christian, Appellant
No. 06-11-00248-CR	v.
The State of Texas, Appellee

Appeal from the 6th District Court of Lamar County, Texas (Tr. Ct. No. 23277).  Opinion delivered by Chief Justice Morriss, Justice Carter and Justice Moseley participating.



As stated in the Court's opinion of this date, we find no error in the judgment of the court below.  We affirm the judgment of the trial court.
We further order that the appellant, Michael Mandel Christian, pay all costs of this appeal.

RENDERED SEPTEMBER 7, 2012
BY ORDER OF THE COURT
JOSH R. MORRISS, III
CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk